Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 1 of 18 PageID #: 103812




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

    PAR PHARMACEUTICAL, INC.,
    PAR STERILE PRODUCTS, LLC, and
    ENDO PAR INNOVATION COMPANY,                     C.A. No. 18-cv-823-CFC-JLH
    LLC,

            Plaintiffs,
            v.

    EAGLE PHARMACEUTICALS INC.,

         Defendant.
    PAR PHARMACEUTICAL, INC.,
    PAR STERILE PRODUCTS, LLC, and
    ENDO PAR INNOVATION COMPANY,
    LLC,                                             C.A. No.: 18-cv-2032-CFC-CJB
                                                     (Consolidated)
            Plaintiffs,
            v.

    AMNEAL PHARMACEUTICALS OF
    NEW YORK, LLC, et al.

            Defendants.

                            REMOTE TRIAL STIPULATION

            The Court has ordered the parties in the above-captioned cases to conduct

   the trial in these cases remotely. The parties have conferred, and they consent to

   and jointly propose that, subject to the Court’s approval, the procedures and

   protocols outlined herein will apply to the remote trial in the above-captioned

   cases.
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 2 of 18 PageID #: 103813




    I.    MAINTAINING THE DECORUM OF THE COURT.

          1.     Case Participants (as defined in Section III.7 below) shall observe the

    typical rules and procedures related to court appearances during the proceedings.

    Case Participants shall each use their best efforts to eliminate all visual and

    auditory distractions.

   II.    SCOPE
          2.     This Remote Trial Stipulation is an addendum to, and does not

    replace, the provisions in the Final Pretrial Orders entered in these cases, unless

    specifically otherwise noted herein.

  III.    DEFINITIONS
          3.     The terms “remote” and “remotely” refer to a trial in which one or

    more Case Participants (as defined below) are not in the same physical location as

    all other Case Participants, requiring the use of telephone and/or video

    conferencing technology.

          4.     “Witness” means an individual who gives live, sworn testimony on

    the record during the remote trial.

          5.     “Examining counsel” means outside trial counsel (including counsel

    of record) for the Party that calls a Witness to the stand.

          6.     “Opposing counsel” means the outside trial counsel (including

    counsel of record) for the Party that will cross-examine the Witness.



                                               2
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 3 of 18 PageID #: 103814




         7.     “Case Participants” shall mean Plaintiffs’ outside trial counsel,

   Defendants’ outside trial counsel, the Witnesses, client representatives as

   contemplated in the Pretrial Orders, legal staff members, “hot seat” technician, and

   any other participant agreed upon in advance of the trial by the Parties, provided

   that the presence of all participants (including any client representatives) complies

   with the Joint Pretrial Orders entered in these cases (D.I. 187, 18-cv-823; D.I. 246,

   18-cv-2032).

         8.     “Attendee” shall mean anyone who observes or listens live to the

   Remote Trial, who is not a “Case Participant” and not the Judge or other court

   personnel (i.e., a member of the press or public).

         9.     “Trial Vendor” shall mean TrialGraphix.

         10.    “Designated Trial Platform” shall mean TrialGraphix’s Zoom trial

   platform.

  IV.    TRIAL TECHNOLOGY
         11.    Use of the Designated Trial Platform. To the extent technologically

   feasible, all Case Participants will use videoconferencing provided via the

   Designated Trial Platform and audioconferencing via either (1) the Designated

   Trial Platform or (2) a dedicated conference line for the trial provided by the Trial

   Vendor. Case Participants that are unable to participate via the Designated Trial

   Platform may attend using only the dedicated conference line, provided that the



                                             3
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 4 of 18 PageID #: 103815




   Witness and any Examining or Opposing Counsel must participate via the

   Designated Trial Platform unless otherwise agreed to by the parties or ordered by

   the Court. Case Participants shall use best efforts to ensure that there will be clear

   video and audio transmission during the trial, including having adequate familiarity

   with the Designated Trial Platform and related software and hardware (e.g.,

   computers, microphones, and video camera).

         12.    Equipment. The Parties are responsible for ensuring that each

   Witness is familiar with the Designated Trial Platform and that every Case

   Participant, as well as the Judge and any other court personnel as desired by the

   Court, has the following equipment to participate in the proceeding without undue

   delays: means for transmitting audio (e.g., microphone, phone, headset), means for

   video transmission (e.g., internal or external web camera), and means for

   displaying the Designated Trial Platform (e.g., laptop, monitor, television screen,

   or tablet). Counsel may wish to ensure that each Witness is able to participate in

   the videoconference with one device (or screen) and review exhibits on another.

         13.    Camera Use. The faces of each Case Participant in the trial must be

   clearly visible while speaking. To the extent possible, each Case Participant’s

   camera should be positioned at face level relatively close to the Case Participant.

   The use of virtual backgrounds is not permitted unless otherwise agreed upon by

   the Parties and the Court.



                                             4
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 5 of 18 PageID #: 103816




         14.    Test Sessions. Each Case Participant must participate in at least one

   test session in advance of the proceeding in which the Case Participant practices

   using the Designated Trial Platform, becomes familiar with the process for viewing

   electronic exhibits, and tests all audio and video equipment (including settings)

   that will be used at trial. The Parties shall ensure that all equipment to be provided

   to the Judge and any court personnel has been tested and provide training in the use

   of such equipment as desired by the Court. All Case Participants must be provided

   the telephone number and email address to be used to reach the Trial Vendor for

   any technical issues that arise during the Remote Trial. The parties shall also

   provide this information to the Judge and any court personnel who may participate

   in, observe or listen to the Remote Trial.

         15.    Hosting. The Remote Trial will be hosted by the Trial Vendor.

   Hosting and co-hosting privileges will not be given to any Case Participant aside

   from the Trial Vendor’s personnel.

         16.    “Hot Seat” Technician. Notwithstanding the hosting and co-hosting

   privileges described in paragraph 15 above, each party’s “hot seat” technician will

   have any privileges necessary to display, “mark-up,” or point to electronic exhibits

   or demonstratives during the party’s examination or cross-examination of a

   Witness. During a party’s examination or cross-examination of a Witness, the “hot




                                                5
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 6 of 18 PageID #: 103817




   seat” technician for any other party shall not have any hosting or co-hosting

   privileges absent permission from the Court.

         17.     How to Join. The Trial Vendor will send a link and password for the

   Designated Trial Platform to the Case Participants for the Remote Trial in advance

   of trial testimony, based upon a list of Case Participants to be jointly provided to

   the Trial Vendor by the parties. Only listed Case Participants will be permitted to

   enter the Remote Trial using the Designated Trial Platform, which will require a

   password. Case Participant login information is not public and must not be shared

   with anyone other than counsel of record and other Case Participants.

         18.     Party Identification. All Case Participants shall use their full first

   and last name when signing on to the Designated Trial Platform. All Case

   Participants that attend the trial (whether by audio or video) will be identified on

   the record.

         19.     Attendance by Members of the Press and Public. Details of the

   dedicated audioconference line for Attendees will be available as determined by

   the Court. Attendees will be able to hear the court proceeding but will not be able

   to participate in it beyond listening.

         20.     Break-Out Rooms. To the extent the Designated Trial Platform

   offers a “break-out room” function, prior to commencing or during the pendency of

   the testimony of a Witness, the Case Participants may request that the Trial Vendor



                                              6
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 7 of 18 PageID #: 103818




   arrange for “break-out rooms.” Only those individuals listed for a particular

   “break-out room” will be permitted into the “break-out room,” with the exception

   of technical personnel from the Trial Vendor, as necessary. Case Participants, the

   Judge and/or other court personnel may request additional or different “break-out

   rooms” from the Trial Vendor during the trial testimony. There will be no

   recording of “break-out rooms.”

         21.    Recording of the Trial. There will be no audio or visual recording of

   the trial by the Trial Vendor, Case Participants or any Attendee, unless otherwise

   ordered by the Court. Any “record” function in the Designated Trial Platform will

   be disabled by the Trial Vendor. The parties and any Case Participants, Witnesses,

   or Attendees will not use any other means to make any audio, video, photographic,

   or other recording of the Remote Trial, including that they will not take any

   “screen shots” of the Remote Trial. Permission to attend the Remote Trial as an

   Attendee shall be conditioned upon the Attendees agreement to abide by the

   restrictions of this paragraph and paragraph 43 below, notice of which will be

   provided on the case dockets as deemed appropriate by the Court.

         22.    Chat Functions. The chat function within the Designated Trial

   Platform will be disabled by the Trial Vendor.

         23.    Addressing Technological Difficulties. If a Case Participant is

   disconnected from the videoconference or experiences some other technical



                                            7
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 8 of 18 PageID #: 103819




   failure, the Case Participant shall use best efforts to promptly re-establish the

   connection and shall take no action which threatens the integrity of the proceeding

   (e.g., communications with a third party related to anything other than resolving

   the technical issue).

         24.       Remote Oath. The parties agree that the oath may be administered

   by the courtroom deputy remotely and that exhibits may be entered into the record

   remotely as noted below and in accordance with any further instructions or orders

   of the Court.

  V.     EXHIBITS

         25.       Electronic Copy of Trial Exhibits. Any documents that may be used

   as exhibits during the trial that will be transmitted electronically to the Court (as

   and to the extent ordered by the Court) and the Trial Vendor shall be transmitted

   using secure file transfer or other secure means.

         26.       Exhibits During Trial. For each and every exhibit introduced during

   the Remote Trial, the manner of transmission, whether through the mail, courier,

   the Designated Trial Platform or by alternative means, must allow the Court,

   Witness, and trial counsel to, at any time during the trial testimony of a given

   Witness, review the entire contents of (a) any newly marked exhibit and (b) all

   previously marked exhibits for that Witness.




                                              8
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 9 of 18 PageID #: 103820




            27.   Retention of Exhibits. Case Participants other than trial counsel

   shall not retain copies of trial exhibits after the conclusion of the trial and shall

   promptly delete or otherwise remove from their personal computers (e.g., desktops,

   laptops, or tablets) any electronic copies of exhibits that are downloaded during the

   trial.

            28.   Exhibit Binders and Demonstratives for the Court. The parties

   will make reasonable best efforts to submit all documentary exhibits to be used on

   direct and cross-examination, except for impeachment [electronically] / [in hard

   copy in tabbed binders] to the Court and other court personnel as instructed by

   the Court. Such exhibits, if in hard copy, shall be printed _____-sided and in black

   and white, provided that the exhibit shall be printed in color only where reasonably

   necessary to ascertain its meaning in the context of the proceedings, or as

   otherwise instructed or ordered by the Court. Trial counsel will arrange to have

   _____copies of such direct binders and cross-examination binders, delivered on a

   daily basis to the Court by ____ a.m. EST. Notwithstanding the foregoing, either

   party may electronically mark and use during cross-examination or redirect

   additional exhibits in circumstances where it was not reasonably practicable to

   include such exhibits in the binders submitted to the Court (e.g., where the need to

   examine a Witness on the exhibit during cross-examination or redirect could not

   reasonably have been foreseen). Demonstratives to be used on direct and cross-



                                               9
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 10 of 18 PageID #:
                                 103821



examination shall be submitted to the Court via [electronic] / [hard copy] delivery

on a daily basis by ____ a.m. EST. If hard copies of the demonstratives are printed

and delivered to the Court, _____ copies shall be printed single-sided, in color, and

bound into booklets.

      29.    Hard Copy Direct Exhibits and Demonstratives. Examining

Counsel will arrange to send the Witness one set of hard copies of the

demonstratives and exhibits for direct, identified pursuant to the process for such

disclosure in the Pretrial Orders as modified in paragraph 31 below, such that it

arrives at the Witness’s designated shipping address at least one calendar day

before the date of the Witness’ anticipated trial testimony via FedEx or UPS (or

other means that can be tracked). For any voluminous exhibit (i.e., greater than

100 pages), Examining Counsel may provide hard copies of excerpts of the exhibit

that might be specifically referenced during the examination; the entire exhibit will

be available electronically to the Court, the Witness, and the Case Participants via

each Witness’s Box.com sub-folder (as described in paragraph 35 below).

Opposing Counsel will be responsible for printing its own set of demonstratives

and binder(s) of exhibits that will be used on direct by Examining Counsel.

Box(es) or other packages containing any hard copy exhibits and any

demonstratives sent to the Witnesses for direct examination may be opened before

the direct examination, but the copy of the hard copy Witness binders and/or



                                         10
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 11 of 18 PageID #:
                                 103822



demonstratives provided to and used by a Witness during direct testimony shall at

all times exactly match what is being provided to the Court. Neither the Witness

or Examining Counsel may annotate the hard copy Witness binders and/or

demonstratives in any way (e.g., no handwritten notes, no highlighting (other than

what is highlighted in the demonstratives provided to the Court and Opposing

Counsel), no physical markers (other than the tabs used to separate exhibits), etc.).

      30.    Hard Copy Cross-Examination Exhibits. Opposing Counsel will

arrange to send both the Witness and Examining Counsel one set of hard copies of

potential cross-examination exhibits and the Witness’s deposition transcript(s)

such that it arrives at the Witness’s and Examining Counsel’s designated shipping

addresses at least one calendar day before the date of the Witness’s anticipated trial

testimony via FedEx or UPS (or other means that can be tracked). For any

voluminous exhibit (i.e., greater than 100 pages), Examining Counsel may provide

hard copies of excerpts of the exhibit that might be specifically referenced during

the examination; the entire exhibit will be available electronically to the Court, the

Witness, and the Case Participants via each Witness’s Box.com sub-folder (as

described in paragraph 35 below). While Opposing Counsel will make reasonable

best efforts to provide in advance pre-marked, hard copies of all potential cross-

examination exhibits, nothing in this provision precludes either Opposing Counsel

or Examining Counsel, if on redirect, from electronically marking and using



                                          11
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 12 of 18 PageID #:
                                 103823



additional exhibits not provided in hard copy during the cross-examination and

redirect. The boxes or other packages containing the cross-examination exhibits

will be sealed and shall remain sealed until Opposing Counsel instructs the

Witness and Examining Counsel to open them during the trial on camera.

      31.    Electronic Exhibits and Demonstratives. Exhibit Binders and

Demonstratives described in paragraphs 28–29 above will be made available to the

Court, the Witness, and Trial Counsel in electronic form via Box.com before a

direct examination begins, as described in paragraph 35 below. Exhibit Binders

described in paragraphs 28 and 30 above will be made available to the Court, the

Witness, and Trial Counsel in electronic form via Box.com before a cross-

examination begins, as described in paragraph 35 below. Any demonstrative slide

used during cross-examination will be moved into the Box.com folder as it is used,

as described in paragraph 35 below. The parties will take reasonable steps to make

available to the Court, the Witness and Trial Counsel in electronic form via

Box.com any additional exhibits to be used on re-direct examination before such

re-direct examination commences.

      32.    Modification to Pretrial Order regarding Exhibit Identification.

In order to enable the cross-examination binder to be mailed in time in accordance

with paragraph 30, the parties agree to modify the paragraph of any prior Pretrial




                                         12
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 13 of 18 PageID #:
                                 103824



Order entered in these cases governing the disclosure of exhibits for use on direct

as follows:

      Each side will provide to the other side the name of any witness that it

intends to call to testify, whether live or by deposition testimony, the exhibits to be

introduced through each such witness, and the order of presentation of those

witnesses, by no later than 7:00 p.m. three days before the day the witness is

expected to testify. The disclosure email shall identify and include a copy of any

exhibits that have been excerpted in accordance with Paragraph 29 or otherwise

differ from the stickered exhibits that were exchanged between the parties.

Thereafter, each side shall update its expected witnesses at the end of each trial day

by 7:00 p.m. If later events cause the need to remove a witness from a party’s

witness list, the parties agree to notify the other side as soon as

possible. Objections to the identified exhibits to be introduced on direct

examination shall be provided by 7:00 p.m. the following evening. The parties

shall meet-and-confer by 10:00 p.m. the same day regarding any objections to the

identified exhibits. Thus, for example, the parties will provide notice of what

witness they intend to call live and the exhibits they will use on direct examination

on a Monday by the previous Friday at 7:00 p.m. and objections thereto shall be

provided by 7:00 p.m. Saturday, with a meet-and-confer to occur as necessary by

10:00 p.m. Saturday. Any disputes or objections that cannot be resolved shall be



                                           13
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 14 of 18 PageID #:
                                 103825



raised with the Court before calling such witnesses or using any such exhibits

during examination of the witness.

      33.    Shipping Addresses. The shipping address for the sets of hard copies

of potential exhibits for all potential Witnesses and trial counsel will be exchanged

no later than 7 pm on January 5, 2021.

      34.    Impeachment Exhibits. If Opposing Counsel wishes to use a

document for impeachment purposes that was not previously disclosed as an

exhibit, counsel must transmit an electronic copy of the document to the Court,

trial counsel, and the Witness at the time counsel seeks to use the document with

the Witness using the Witness’s Box.com folder, described in paragraph 35 below,

email, the Designated Trial Platform or, to the extent necessary based on concerns

over security or technical issues, using secure file transfer or other secure means.

      35.    Box.com Folder. The Designated Trial Platform will maintain a

password protected Box.com folder for use during the trial. Each Witness shall

have a named sub-folder and is instructed to only access those documents in

his/her sub-folder. Distribution of the password for the Box.com folder shall be

limited to the Court, trial counsel, and the Witnesses. The Box.com folder will be

emptied as each Witness completes his or her testimony.

      36.    Electronic Demonstratives. Trial counsel agree to modify the

respective Pretrial Orders previously entered in these cases to provide that each



                                          14
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 15 of 18 PageID #:
                                 103826



 party will print its own copies of all exchanged demonstratives. This provision is

 not meant to alter the timing or content of the exchange of demonstratives, and

 objections thereto, otherwise contemplated by the Pretrial Orders.

VI.    TRIAL CONDUCT
       37.    Joining the Trial. The Designated Trial Platform will be opened 30

 minutes prior to the start of each trial day. Witnesses must access the Designated

 Trial Platform using the credentials provided by the Trial Vendor at the time

 dictated by the Court before the scheduled start time for their examination. The

 Examining Attorney is responsible for ensuring the Witness has a separate video

 and audio feed. Attorneys should not attempt to “share” a connection with a

 Witness.

       38.    Testifying Witness. The Witness will not be in the same room as

 Examining Counsel, Opposing Counsel, or any other person. All software

 programs on the Witness’s computer must be closed during the trial testimony,

 except for the Designated Trial Platform and Box.com folder that may be

 necessary to review exhibits. The Witness shall not have any other documents or

 programs accessible or opened (including email, text, web pages, social media,

 video, audio, or any other material), either electronically or in paper, other than the

 hard copies of exhibits and direct demonstratives sent to the Witness.




                                           15
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 16 of 18 PageID #:
                                 103827



      39.    Muting Lines. Each party’s counsel shall designate one attorney to

be the primary speaker during the examination of a Witness. All other Case

Participants, aside from the Witness and the Trial Vendor’s personnel, as

necessary, will set their audio on “mute” when the trial is on the record and turn off

any video cameras. The Witness may not set their audio on “mute” at any time

while testifying on the record.

      40.    Objections. The Witness must stop speaking when either counsel

objects.

      41.    Communication During Trial. After a Witness has commenced his

or her examination, there shall be no unrecorded or unnoted communications

between the Witness and any person (including any counsel), by any means,

including through telephone, electronic chat, email, or text message, while the trial

is on the record. When the trial is off the record, the Witness and counsel for the

Witness may communicate by any means, such as in a “break-out room” or by

telephone call or email, as would be permitted during an in-person trial.

      42.    Cross Examination. Once cross-examination commences, the

Witness on cross-examination shall not communicate with anyone else regarding

the substance of the Witness’s testimony (absent express permission of the Court)

until such time as the Witness has concluded his or her testimony on cross-

examination and redirect, except that if a Witness is to testify more than once, the



                                         16
 Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 17 of 18 PageID #:
                                  103828



  Witness may communicate with others after the conclusion of their first testimony

  and until cross-examination commences during their subsequent testimony.

VII.    PROHIBITION ON RECORDING

        43.    Any recording by anyone other than the court reporter of a court

  proceeding held by video or teleconference, including “screen-shots” or other

  visual or audio copying of a hearing, is strictly prohibited. Violation of these

  prohibitions may result in sanctions, including restricted entry to future hearings,

  denial of entry to future hearings, removal of Court-issued media credentials, or

  any other sanctions deemed appropriate by the Court.

  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


   Dated: January 4, 2021                     Respectfully submitted,

   FARNAN LLP                                 POTTER ANDERSON & CORROON
                                              LLP
   /s/ Michael J. Farnan
   Brian E. Farnan (Bar No. 4089)             /s/ David E. Moore
   Michael J. Farnan (Bar No. 5165)           David E. Moore (#3983)
   919 N. Market St., 12th Floor              Bindu A. Palapura (#5370)
   Wilmington, DE 19801                       Stephanie E. O’Bryne (#4446)
   (302) 777-0300                             Jennifer Penberthy Buckley (#6264)
   (302) 777-0301                             Hercules Plaza, 6th Floor
   bfarnan@farnanlaw.com                      1313 N. Market Street
   mfarnan@farnanlaw.com                      Wilmington, DE 19801
                                              dmoore@potteranderson.com
   Counsel for Plaintiffs                     bpalapura@potteranderson.com
                                              sobyrne@potteranderson.com
                                              jbuckley@potteranderson.com
                                              Attorneys for Defendant Eagle
                                              Pharmaceuticals Inc.


                                            17
Case 1:18-cv-02032-CFC-CJB Document 249 Filed 01/04/21 Page 18 of 18 PageID #:
                                 103829



 YOUNG CONAWAY STARGATT
 & TAYLOR, LLP

 /s/ Robert M. Vrana
 Anne Shea Gaza (Bar No. 4093)
 Robert M. Vrana (Bar No. 5666)
 Rodney Square
 1000 North King Street
 Wilmington, DE 19801
 (302) 571-6600
 agaza@ycst.com
 rvrana@ycst.com

 Counsel for Defendants Amneal
 Pharmaceuticals of New York, LLC,
 Amneal Biosciences LLC, Amneal
 Pharmaceuticals Pvt. Ltd., and Amneal
 EU, Limited


PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: _______________        ____________________________________
                              The Honorable Colm F. Connolly




                                     18
